Citation Nr: 1454953	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-19 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the service-connected anxiety disorder not otherwise specified (NOS), with posttraumatic stress disorder (PTSD) features and alcohol abuse.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2009 rating decision issued by the RO.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge at May 2012.

In November 2013, the Board granted an increased rating of 50 percent for the Veteran's service-connected psychiatric disability, and remanded the claim for a TDIU rating for further development.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

In October 2014, the Court vacated the November 2013 Board decision to the extent that a rating in excess of 50 percent was not awarded, and remanded that matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In July 2014, the Court vacated the Board's November 2013 decision to the extent that a rating in excess of 50 percent was not awarded for the service-connected anxiety disorder not otherwise specified (NOS), with posttraumatic stress disorder (PTSD) features and alcohol abuse.

The parties agreed that the Board did not properly consider the evidence of record that might have been reflective of a higher rating.

The Board finds that a current examination should be afforded in order to assess the present status of the Veteran's disability.

The Board further finds that any decision with respect to the claim remanded herein may affect the Veteran's claim for a TDIU rating.  Therefore, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As the claims should be considered together, it follows that any Board action on the TDIU rating claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted.

Accordingly, these matters are REMANDED to the AOJ for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to ascertain the current severity of the service-connected anxiety disorder not otherwise specified (NOS), with posttraumatic stress disorder (PTSD) features and alcohol abuse, in accordance with the applicable worksheets for rating that disability.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims files.  

2.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

